Title: To George Washington from Brigadier General William Maxwell, 18 February 1777
From: Maxwell, William
To: Washington, George



Sir
Westfield [N.J.] 18th Febry 1777

Your Excellencys Favour of this date I have Just now recd and am but very lately returned from near Woodbridge I did suspect the Enemy would be out to day after yesterdays Truce, and found it so when I was at Colo. Potters Quarters about 9 oclock. I had given Orders sometime ago that the whole of the Eastern Division except those on

scouts & Picquets should Assemble at some apointed parade towards Woodbridge and nearly opposite Bonam Town between 8 & 9 oclock every day but this day they had chiefly neglected it but they promise they will do so no more. I was obliged to march of to the Enemy with only 120 Men & 50 more of Coll Potters a head of me geting hay; 3 light Horsemen came near them 6 or 7 fired at them knocked down a first Lieut. of the Artillery and has him at Coll Potters quarters I came within sight of the Enemy about 500 with I thought 3 field pieces at some better than ½ a Miles distance they were posted on high and open ground and to get at them I must have cross’d a brook to the mid thigh I thought proper to conceal my Small party in the woods & wait for a reinforcement they after staying in order to fight for about ¼ of an hour marched off quickly towards Amboy, They were near Bishops Tavern they were so far from me that I thought following them was useless I mett the Remdr of the Troops a Mile & half on my Return Some of the Troops there has had no Beef this two days and I expect it will be the same way with Flour in a few days I sent to Capt. Bernard for his Horse he was here to day he says he has Men enough but cannot get horses or Equipment but he will send to Esopus to buy Horses. he says he will send a few to morrow but I make but little account of them. I will do what I can with the Militia but I am afraid it will not do. I am Your Excellencys Most Obedient Humble Servant

Wm Maxwell

